                Case 2:18-cv-00068-TLN-DB Document 138 Filed 06/16/20 Page 1 of 3


           1 LEWIS BRISBOIS BISGAARD & SMITH LLP
             CHRISTOPHER J. BAKES, SB# 99266
           2 ANDREW D. BLUTH, SB# 232387
             CAITLIN E. HIGGINS, SB# 298782
           3 2020 West El Camino Avenue, Suite 700
             Sacramento, California 95833
           4 Tel: 916.564.5400
             Fax: 916.564.5444
           5
             Attorneys for Plaintiffs/Counterdefendants STORZ MANAGEMENT
           6 COMPANY, a California corporation, and STORZ REALTY, INC.

           7 weintraub tobin chediak coleman grodin law corporation
             CHARLES L. POST, SB# 160443
           8 JAMES KACHMAR, SB# 216781
             400 Capitol Mall, 11th Floor
           9 Sacramento, California 95814
             Telephone: 916/558.6000
          10 Facsimile:   916/446.1611
          11 Attorneys for Defendants/Counterclaimants
             ANDREW CAREY and MARK WEINER
          12

          13                                    UNITED STATES DISTRICT COURT
          14                                    EASTERN DISTRICT OF CALIFORNIA
          15 STORZ MANAGEMENT COMPANY, a                         No. 2:18-cv-00068-TLN-DB
             California Corporation, and STORZ
          16 REALTY, INC.,                                       STIPULATION AND ORDER RE:
                                                                 MODIFICATION OF ORDER DATED
          17                      Plaintiffs,                    APRIL 20, 2020 (DCKT. NO. 134)
          18             vs.
          19 ANDREW CAREY, an individual, and
             MARK WEINER, an individual,
          20
                      Defendants.
          21

          22                      And related cross-claim.
          23

          24            Plaintiffs/Counterdefendants Storz Management Company and Storz Realty, Inc.
          25 (“Plaintiffs”), together with Defendants/Counterclaimants Andrew Carey and Mark Weiner

          26 (“Defendants”) (Plaintiffs and Defendants referred to collectively as the “Parties”) hereby stipulate

          27 to and request a modification to the Court’s April 20, 2020 Order as follows:

LEWI      28            WHEREAS, on or about February 14, 2020, the Court issued an Order (Dckt. # 125)
S              4849-8016-2495.1                              1
BRISBOI               STIPULATION AND ORDER RE: JOINT REQUEST FOR ADDITIONAL TIME TO SCHEDULE
S                                       CONTINUED DEPOSITION OF JIM PIERINI
BISGAAR
                Case 2:18-cv-00068-TLN-DB Document 138 Filed 06/16/20 Page 2 of 3


           1 granting Defendants’ Motion to Compel Continued Deposition of James Pierini as Storz

           2 Management Company’s (“SMC”) Person Most Knowledgeable (Dckt. # 116) and ordering

           3 Plaintiffs to produce witness James Pierini for a continued deposition as SMC’s PMK by no later

           4 than March 13, 2010; and

           5            WHEREAS, on or about March 12, 2020, the Court issued an Order (Dckt. # 130)

           6 modifying its February 14 Order to allow until April 17 for the Parties to complete the deposition

           7 of Mr. Pierini, given the scheduling difficulties created by current public health concerns; and

           8            WHEREAS, on or about April 20, 2020, the Court issued an Order (Dckt. # 134)

           9 modifying its March 12 Order to allow until June 17 for the Parties to complete the deposition of

          10 Mr. Pierini, given the scheduling difficulties created by current public health concerns; and

          11            WHEREAS, due to continued social distancing, travel, and other restrictions necessitated

          12 by the current public health environment, the Parties agree that the deposition needs to be

          13 continued to a later date; and

          14            WHEREAS, the Parties jointly request that the Court modify its April 20, 2020 Order

          15 (Dckt. # 134) to allow additional time for the continued deposition of Mr. Pierini as SMC’s PMK

          16 to take place.

          17            NOW, THEREFORE, the Parties jointly request:

          18            1. That the Court modify its April 20, 2020 Order (ECF Document No. 134) to allow

          19                 Plaintiffs until September 17, 2020 to produce Mr. Pierini for his continued deposition

          20                 as SMC’s PMK.

          21

          22 IT IS SO STIPULATED AND AGREED.

          23 ///

          24 ///

          25 ///

          26 ///

          27 ///

LEWI      28 ///
S              4849-8016-2495.1                                    2
BRISBOI               STIPULATION AND ORDER RE: JOINT REQUEST FOR ADDITIONAL TIME TO SCHEDULE
S                                       CONTINUED DEPOSITION OF JIM PIERINI
BISGAAR
                Case 2:18-cv-00068-TLN-DB Document 138 Filed 06/16/20 Page 3 of 3


           1 Respectfully submitted,

           2 DATED: June 15, 2020                        LEWIS BRISBOIS BISGAARD & SMITH          LLP

           3

           4

           5                                             By:          /s/ Christopher J. Bakes
                                                               Christopher J. Bakes
           6                                                   Attorneys for Plaintiffs/Counterdefendants
                                                               STORZ MANAGEMENT COMPANY, a
           7                                                   California corporation, and STORZ REALTY,
                                                               INC.
           8

           9
               DATED: June 15, 2020                      WEINTRAUB TOBIN CHEDIAK COLEMAN
          10                                             GRODIN

          11

          12                                             By: /s/ James Kachmar (as authorized on 6/15/2020)
                                                             James Kachmar
          13
                                                             Attorneys for Defendants / Counterclaimants
          14                                                 ANDREW CAREY and MARK WEINER

          15

          16

          17                                 ORDER
          18            Pursuant to the parties’ stipulation, IT IS SO ORDERED.
          19 DATED: June 15, 2020                                   /s/ DEBORAH BARNES
                                                                    UNITED STATES MAGISTRATE JUDGE
          20

          21

          22

          23

          24

          25

          26

          27

LEWI      28
S              4849-8016-2495.1                                 3
BRISBOI               STIPULATION AND ORDER RE: JOINT REQUEST FOR ADDITIONAL TIME TO SCHEDULE
S                                       CONTINUED DEPOSITION OF JIM PIERINI
BISGAAR
